Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00398-CV



       IN RE KHOU-TV, INC., WILLIAM LANGLOIS AND HEARST
       NEWSPAPERS LLC D/B/A HOUSTON CHRONICLE, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-51529

                         MEMORANDUM OPINION

      On May 13, 2019, relators KHOU-TV, Inc., William Langlois, and Hearst
Newspapers LLC D/B/A Houston Chronicle filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P.
52. In the petition, relators asks this court to compel the Honorable Steven Kirkland,
presiding judge of the 334th District Court of Harris County, to vacate the April 22,
2019 order he entered in the underlying action on behalf of the 164th District Court
of Harris County, which ruled that relators’ motions to dismiss under section 27.003
of the Texas Civil Practices and Remedies Code was denied by operation of law, and
alternatively stated that the motions to dismiss are denied on the merits.

      To obtain mandamus relief, a relator generally must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy at law, such as an
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per
curiam). Relators have not shown that they are entitled to mandamus relief.

      We therefore deny relators’ petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




                                           2